280 F.2d 430
Dan E. BRACK, Sr.,v.Galen E. HOWELL et al.
No. 6329.
United States Court of Appeals Tenth Circuit.
Feb. 16, 1960.

Ora D. McClellan and Ratner, Mattox & Ratner, Wichita, Kan., for appellant.
Fleeson, Gooing, Coulson & Kitch, Lilleston, Spradling, Gott, Stallwitz & Hope, and E. P. Villepigue, Wichita, Kan., for appellees.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Docketed and dismissed on motion of appellees for failure of appellant diligently to prosecute.